                    UNITED STATES DISTRICT COURT
                               FOR THE
                         DISTRICT OF VERMONT

ASHLEY M. LAREAU,               )
                                )
     Plaintiff,                 )
                                )
          v.                    )    Case No. 2:17-cv-81
                                )
NORTHWESTERN MEDICAL CENTER,    )
                                )
     Defendant.                 )

                          OPINION AND ORDER

     Plaintiff Ashley Lareau claims that Northwestern Medical

Center (“NMC”) fired her, at least in part, because of a

disability.    Now before the Court is NMC’s motion for summary

judgment on all claims.    For the reasons set forth below, the

motion is denied.

                             Background

     The parties have each submitted statements of material fact

with respect to NMC’s motion for summary judgment.    For purposes

of that motion, the material facts will be viewed in a light most

favorable to Lareau, as she is the non-moving party.       See Scott

v. Harris, 550 U.S. 372, 380 (2007).

     In October 2014, Lareau applied for a position at NMC in the

Patient Access Department.    On November 26, 2014, NMC offered her

a position as a Patient Access supervisor contingent upon

successful completion of pre-employment testing, including a

health screening.    Lareau disclosed during the health screening

that she had epilepsy and suffered from seizures.    The screening
was performed by Doreen Benoit, who determined that Lareau would

be able to perform the essential functions of the job.

     Lareau started her new job on December 1, 2014.    Her initial

supervisor was Latayvia Law.    After Law left NMC in April 2015,

Lareau reported to Chief Financial Officer Ted Sirotta.    Lareau

made Sirotta aware of her epilepsy, and the two of them discussed

related limitations, including Lareau’s ability to drive.    That

same month, Lareau was promoted to interim Patient Access

Manager.   The promotion was based on merit and included a

substantial pay raise.

     During Lareau’s time as a manager, NMC was going through a

large construction project.    Consequently, in addition to her

usual duties overseeing over sixty employees and tracking cash

collections, Lareau was required to attend weekly meetings to

discuss the physical design of the new department.    Also, when

NMC undertook upgrades to its electronic medical records system,

Lareau was required to provide regular support for her staff.

Lareau wore a pager so that she could be contacted at all times,

and submits that she was dedicated to NMC twenty-four hours a

day, seven days a week.

     In October 2015, Lareau was named the permanent Patient

Access Manager and received another substantial raise.    While

there was some concern expressed about her lack of leadership

experience, Lareau received supportive endorsements from, among


                                  2
others, NMC Chief Executive Officer Jill Bowen.    At the time of

her promotion, NMC contemplated providing her with ongoing

training and development, including long-term mentorship.

     In January 2016, Lareau received an appraisal of her work

performance for the year 2015.   The comments in the appraisal

complimented Lareau on her performance as the interim manager and

her strong start in her new position.    The majority of the

appraisal was completed by CFO Sirotta, who wrote a lengthy

letter summarizing Lareau’s strengths.    Areas for improvements

were also identified, although there is a factual dispute about

whether those areas pertained to Lareau individually or to the

Patient Access Department generally.    Lareau contends that some

of the perceived deficiencies were due, at least in part, to

inadequate staffing.   The appraisal also expressed management’s

concern that Lareau would be asked to meet the demands of the new

managerial position while attending school to complete her

bachelor’s degree.   The appraisal rated Lareau’s performance as

“solid,” which warranted a pay raise of 2.5%.

     Lisa Bovat became the Director of Hospitality Services in

January 2016.   NMC concurrently restructured its departments so

that the Director of Hospitality Services oversaw the Patient

Access Department.   As a result, Lareau began reporting directly

to Bovat, who in turn reported to CIO Joel Benware.    Because the

Patient Access Department connects closely with billing services,


                                 3
Lareau communicated her concerns about the new reporting

structure.    Naomi Wright, a human resources advisor, has

testified that it is traditional for the Patient Access Manager

to report to the CFO rather than the CIO.    ECF No. 132-15 at 3.

Lareau also did not want Bovat as her immediate supervisor

because Bovat had no experience with patient access, and thus

could not mentor her in her new managerial position.

     Lareau believed from the outset that Bovat held animosity

toward her.    She cites comments by Bovat about Lareau’s lack of a

bachelor’s degree, and that despite not having a four-year degree

Lareau had the higher salary of the two.    Defendants note that

even assuming such animosity, Bovat’s criticisms were not related

to Lareau’s epilepsy or seizures.     Lareau asks the Court to view

Bovat’s animosity in the context of subsequent discriminatory

acts, including Bovat’s practice of keeping track of Lareau’s

illness and reporting to Benware when Lareau was upset or crying.

     Lareau suffered three seizures on January 14, 2016, and was

in the hospital for two days thereafter for evaluation.      There is

a factual dispute about whether Bovat and Benware were aware of

the seizures.    Lareau testified in her deposition that she

believed her husband called NMC to notify her workplace of her

absence, and explained that the absence was due to a seizure.

ECF No. 132-3 at 22.    Her husband has confirmed making that phone

call.   ECF No. 132-39 at 1.


                                  4
      After an appointment with a Physician’s Assistant in late

January, Lareau informed Benware and Bovat that she would be

filing for intermittent leave under the Family Medical Leave Act

(“FMLA”) due to recent changes in her health.    ECF No. 132-3 at

25.   Lareau testified that after her discussions with Benware and

Bovat, Bovat followed up with “lots of questions” about how much

time Lareau would be missing, and how much work she was planning

on completing.   Id. at 47-48.   When Lareau informed Benware and

Bovat that surgery was possible, they reportedly “asked a lot of

questions about what does that mean, what does that look like for

your work, how much time are you going to be missing.”     Id. at

48.

      In March 2016, Benware suggested that a development plan be

put in place for Lareau.   NMC’s Vice President of Human Resources

Tom Conley instead recommended a Performance Improvement Plan

(“PIP”), which can be used by the employer to establish a record

prior to an employee’s termination.    Conley has described the

implementation of a PIP as “punitive.”    ECF No. 132-17 at 9.

      There are factual disputes about the reasons for the PIP.

Defendants contend that Bovat had spoken to Lareau earlier in

2016 about performance issues, including not only management

skills but also time management problems and resistence to

mentoring.   Defendants submit that the PIP was put in place after

Lareau failed to demonstrate improvement in those areas.    Lareau


                                  5
notes that criticisms about time management and mentoring are not

evidenced in the personnel record.    In a related argument, she

contends that NMC’s procedures for a PIP were not followed as she

was not given any prior written notice of alleged failures.

     Lareau testified that a PIP is an action pursuant to which

an employee tries to make improvements within 90 days.    ECF No.

132-3 at 34.    It is undisputed that when Lareau first received

the PIP and reviewed it, she understood that failure to meet the

specified expectations could lead to termination.    Lareau met in

March 2016 with Bovat, Benware, and HR advisor LaRocque to

discuss the PIP.    She did not raise any issues at that time about

her epilepsy, seizures, or FMLA requests.    Nor did Lareau make

any request for an accommodation.

     On Friday, April 8, 2016, Lareau had a seizure in the NMC

cafeteria.    The seizure occurred on the last day of Patient

Access Week, which was an important time for the Patient Access

Department.    After her seizure, Lareau recalls waking up in a

hospital bed at NMC and being visited by Bovat.    Lareau went home

that same day after receiving treatment, and returned to work the

following Monday.

     On April 12, 2016, Lareau submitted an FMLA Certification of

Health Care Provider form to Louise Rocheleau, NMC’s HR benefits

specialist.    The form, completed by Advanced Practice Registered

Nurse (“APRN”) Lindsay Schommer, stated that Lareau had epilepsy;


                                  6
that her epilepsy did not make her unable to perform any of her

job functions; that Lareau would need time off in the future to

undergo evaluation as a surgical candidate; that she would need

time off for work-ups; that she would need a day off after any

seizure; that sleep deprivation and excessive stress could

exacerbate her condition; and that reasonable accommodations

should be made as necessary.     ECF No. 120-15 at 2.

     On or about April 22, 2016, Lareau had a follow-up meeting

with Bovat to update the PIP.     During that meeting, Lareau again

did not reference her epilepsy, seizures, or any related driving

limitations.   Similarly, Bovat never told Lareau that her alleged

performance deficiencies were related to epilepsy, seizures, or

driving limitations.

     Lareau met with Bovat again in June 2016 to discuss the PIP.

While Lareau did not ask for any accommodations during that

meeting, she contends that the PIP listed scheduling difficulties

and project management issues that bore on her disability and her

upcoming leave.   After the June 2016 meeting, a third version of

the PIP was allegedly drafted, though Lareau disputes whether she

ever received the June draft.1


     1
      In her deposition, Lareau stated that she reviewed a draft
of the PIP with Bovat in June 2016. ECF No. 120-27 at 38-39. In
a subsequent affidavit, she stated that she never received the
June PIP. ECF No. 132-32 at 3. Because the record is not clear
about which PIP was reviewed in June 2016, and since a party
cannot created a triable issue of fact by submitting an affidavit
that is inconsistent with prior deposition testimony, the Court

                                   7
     The June PIP identified performance progress in a variety of

areas as “incomplete.”   Those areas included management of

people; communication with team members; time management; project

management; initiative; and professionalism.   The June PIP also

identified several areas in which Lareau allegedly failed to meet

performance deadlines.   Lareau contends that these allegations of

failure are contradicted by an August 16, 2016 email from Bovat

to CIO Benware summarizing Lareau’s progress on the PIP.    The

email stated in part that “Ashley continues to develop as a

Manager at NMC.   She has met our minimum requirements for most

items listed above that were in need of immediate improvement.”

ECF No. 132-16 at 10-11.   Bovat titled the email “Closing March

90 Day Performance Improvement Plan,” id. at 3, which was

consistent with Lareau’s understanding that the PIP was closed.

     On July 7, 2016, Lareau submitted a “Request for Leave of

Absence” form to Rocheleau requesting FMLA leave starting on June

28, 2016 and ending on July 7, 2016.   ECF No. 120-16.   Her April

12, 2016 FMLA Certification form stated that the treatment

schedule and recovery period for each appointment would be six to

twelve months.    While NMC contends that it granted Lareau’s FMLA

request, Lareau notes that she was terminated from her job within

the six to twelve month recovery period.



will not assume at summary judgment that Lareau never saw the
June PIP.

                                  8
     On July 11, 2016, APRN Schommer submitted a Fitness for Duty

Report pertaining to Lareau.   The Report stated that Lareau

should resume work part-time as tolerated; that she might require

additional time to make up for missed work or participate in

career development programs; that she would have a lower

threshold for avoiding seizures if she was sleep deprived or

under stress; and that patients with epilepsy, as protected by

the Americans with Disabilities Act (“ADA”) and the FMLA, have

the right to “reasonable accommodations free from undue

discrimination or repercussions.”    ECF No. 120-17 at 2.   APRN

Schommer reported that Lareau could perform the essential

functions of her job, but again noted that she should increase

her hours only as tolerated.   Id. at 1.   APRN Schommer further

opined that Lareau should be able to return to work full-time in

the near future, and that the seizures were extremely rare.        Id.

at 2.

     Rocheleau testified that she did not share the July 2016

Fitness for Duty Report with either Bovat or Benware, and instead

kept it in a confidential benefits lock box.    Lareau’s FMLA form

and request for leave of absence were also allegedly kept

confidential.   Lareau contends that although NMC procedures

required that personnel files and benefits files be maintained

separately, NMC nonetheless produced those documents in response

to a discovery request for her personnel file.    Rocheleau


                                 9
testified that if the benefits files, complete with personal

health information, were included in Lareau’s personnel file,

that inclusion would have been a mistake.   ECF No. 120-31 at 10.

     Lareau also notes that Rocheleau never discussed ADA

accommodation requests with her, and did not engage in any

interactive process concerning the ADA-related information on the

Fitness for Duty Report.   After Lareau’s termination, NMC

developed an ADA accommodation request form.    Id. at 14.

     On July 15, 2016, the Patient Access Department had a

reorganization meeting.    Lareau believed the meeting was held to

“figure out ways to improve projects and make sure that adequate

resources were designated to each group.”   ECF No. 132-3 at 38.

As a result of the reorganization, Benware assigned

responsibility for some of Lareau’s work to Amanda Hill.

     There is a factual dispute about whether the restructuring

resulted in a reduction of Lareau’s responsibilities.   Lareau

characterizes the restructuring as a shift in responsibilities.

Among other things, she was asked to visit satellite locations,

which required additional driving or other form of

transportation.   At the time, Lareau was unable to drive.

     On July 29, 2016, Lareau spoke with Conley and discussed her

driving limitations and other issues related to her disability.

Lareau informed Conley that she felt like she was being targeted

by Benware and Bovat, that her doctor had submitted a list of


                                 10
accommodations, and that the listed accommodations were not being

respected.   ECF No. 132-2 at 42.     She also believed that changes

in her workload were setting her up to fail.      Id.   Although

Conley reportedly suggested that Lareau make an ADA accommodation

request and submit the request to a committee, she declined to do

so.   Lareau explained in her deposition that if Benware or Bovat

were on the committee, such a request “would be another reason

for them to terminate me.    Because I already felt targeted.”     Id.

at 45.

      NMC contends that even with the post-restructuring reduced

workload, Lareau failed to correct the deficiencies identified in

her June PIP.    Lareau notes that during the time between the

restructuring meeting on July 15, 2016 and her termination on

August 29, 2016, she was only at work for less than one month due

to a ten-day vacation and a short bereavement leave.

      In late August 2016, Human Resources informed Benware that

Lareau had failed to properly staff the Patient Access Department

and failed to properly forecast staffing needs.     NMC claims that

Lareau also failed to make sufficient progress on the “Score

Card” project.    “Score Card” was a tool Lareau had obtained to

track NMC’s revenue cycle.    Lareau attributes her difficulty with

“Score Card” to failures by outside vendors to provide her with

the necessary data.

      In an email dated August 26, 2016, in response to a question


                                 11
from Benware, outside consultant Dan Hobb stated that Lareau’s

“Score Card” should be a lot more complete and that she had

received significant help.    Lareau concedes the content of Hobb’s

email, but notes that “Score Card” was not an essential element

of her job, that there were no prior warnings, and reiterates

that she was unable to obtain the required information without

reports from third parties.

     On August 26, 2016, Benware gave Conley a memo regarding

Lareau’s job performance.    The memo recommended that Lareau’s

employment be terminated based upon multiple documented cases of

poor job performance.   Specifically, Benware explained that

outside consultants and internal project leaders asked that

Lareau be removed from the Meditech electronic medical record

platform team because she had been unable to focus and had

created disruptions in training sessions.    Benware further noted

that Lareau had not demonstrated consistent management level

skills to complete tasks independently, and had been unable to

manage projects without excessive support from both colleagues

and management.

     Lareau does not dispute the content of the August 26, 2016

memo, but takes issue with its conclusions.    Benware referred in

his deposition to childish and unprofessional behavior being

factors in Lareau’s termination, while Lareau submits that such

behavior was never documented.    Lareau also cites the August 2016


                                 12
email from Bovat indicating satisfactory improvement.

     NMC provided health care insurance for Lareau while she was

employed there.   Insurance was provided through a self-insured,

employer-sponsored health plan that NMC administered.    Because

NMC administered the plan, it paid claims for medical treatment

through a third party administrator, CBA Blue.

     As the Vice President of Human Resources at NMC, Conley had

direct communications with CBA Blue.   Conley and Rocheleau also

communicated with NMC’s insurance broker, The Richards Group

(“TRG”).   Conley did not recall having any specific

communications about Lareau with representatives at CBA Blue.      He

did, however, receive emails from Karen Hurwitt of CBA Blue that

referenced Lareau.   Those emails were sent in response to his

request for information on large claims, as NMC was over budget.

     Emails sent from CBA Blue and TRG to Rocheleau and Conley

occasionally included Claims Reports as attachments.    Those

Claims Reports contained medical services information and other

health information pertaining to employees and their dependents.

Conley and Rocheleau were the only NMC employees who received

Claims Reports via email, which was encrypted.   They were also

the only employees at NMC who had access to the Claims Reports,

which required two different sets of passwords to open.

     It is disputed whether Benware and Bovat had access to

Lareau’s personnel file located in the Human Resources


                                13
Department.    Lareau also disputes the assertion that the decision

to terminate her was made solely by Benware.    Lareau contends

that her termination was the product of a several-month process

that was set in motion by Conley after her January 2016 seizures.

While NMC alleges that the termination was based purely on job

performance, Lareau counters that certain facts, such as the lack

of an interactive process, a failure to accommodate her illness,

and her inconsistent performance reviews, indicate otherwise.

     On August 31, 2016, Lareau filed a charge of employment

discrimination with the Equal Employment Opportunity Commission

(“EEOC”).    She received a Right to Sue letter on February 16,

2017, and initiated the instant case by filing a Complaint on May

9, 2017.    Her First Amended Complaint alleges violation of the

FMLA; violation of the ADA; violation of the Vermont Fair

Employment Practices Act; and wrongful termination and breach of

medical confidentiality under 42 U.S.C. § 12112.    For relief,

Lareau seeks compensatory damages, punitive damages, liquidated

damages, and attorney’s fees.

                             Discussion

I.   Summary Judgment Standard

     NMC has moved for summary judgment on all claims.    Summary

judgment is granted when “the movant shows that there is no

genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”    Fed. R. Civ. P. 56(a).


                                 14
“In determining whether summary judgment is appropriate, [the]

Court will construe the facts in the light most favorable to the

non-moving party and must resolve all ambiguities and draw all

reasonable inferences against the movant.”     Brod v. Omya, Inc.,

653 F.3d 156, 164 (2d Cir. 2011) (internal quotation marks and

citations omitted).   The Court reviews the movant’s support for

its claim that the record “could not lead a rational trier of

fact to find for the non-moving party.”     Lovejoy–Wilson v. NOCO

Motor Fuel, Inc., 263 F.3d 208, 212 (2d Cir. 2001).    If the

moving party fulfills its preliminary burden, the burden shifts

to the non-movant to come forward with “specific facts showing

that there is a genuine issue for trial.”    Matsushita Elec.

Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

II.   Prima Facie Claim of Disability Discrimination

      The ADA prohibits an employer from discriminating against a

qualified employee on the basis of a disability.    42 U.S.C. §

12112(a).   Discrimination claims under the ADA are analyzed under

the burden-shifting framework set forth by the Supreme Court in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-03 (1973).

See Sista v. CDC Ixis N. Am., Inc., 445 F.3d 161, 169 (2d Cir.

2006).   This framework requires the plaintiff to “first establish

a prima facie case of discrimination under the ADA, after which

the burden of proof shifts to the defendant to ‘articulate some

legitimate, nondiscriminatory reason for’” its actions.     Fox v.


                                15
Costco Wholesale Corp., 918 F.3d 65, 71 (2d Cir. 2019) (quoting

McDonnell Douglas, 411 U.S. at 802).     If the defendant meets its

burden, the plaintiff must then “demonstrate that [the

defendant’s] assigned reason . . . was a pretext or

discriminatory in its application.”      McDonnell Douglas, 411 U.S.

at 807.

     A.   Discrimination

          1.     Disability

     To establish a prima facie claim of disability

discrimination under the ADA, a plaintiff must demonstrate that

(1) the employer is subject to the ADA, (2) the plaintiff was

disabled within the meaning of the ADA, (3) the plaintiff was

otherwise qualified to perform the essential functions of the

job, with or without a reasonable accommodation, and (4) the

plaintiff suffered an adverse employment action on the basis of

disability.    Sista, 445 F.3d at 169.   NMC first argues that

Lareau cannot establish a prima facie claim of disability

discrimination under the ADA or the Vermont Fair Employment

Practices Act (“VFEPA”) because she does not suffer from a

qualifying disability.2

     The ADA defines a disability as: (1) a physical or mental



     2
      The standards of proof under the VFEPA are identical to
those under the ADA. See Cobb v. Dufresne-Henry, Inc., 603 F.
Supp. 1048, 1053 (D. Vt. 1985).

                                 16
impairment that substantially limits one or more major life

activities of such individual; (2) a record of such an

impairment; or (3) being regarded as having such an impairment.

42 U.S.C. § 12102(1).    The definition of disability is “construed

in favor of broad coverage.”    Id. § 12102(4)(A).   “An impairment

is a disability . . . if it substantially limits the ability of

an individual to perform a major life activity as compared to

most people in the general population.”    29 C.F.R. §

1630.2(j)(ii).    “[T]he determination of the existence of a

substantial limitation on a major life activity must be

determined on a case-by-case basis.”    Capobianco v. City of New

York, 422 F.3d 47, 56 (2d Cir. 2005).

       NMC does not dispute that epilepsy is a disability under the

ADA.    See Lovejoy-Wilson, 263 F.3d at 216 (noting that “epilepsy

constitutes a disability under the ADA”).    NMC does challenge

Lareau’s assertion that her epilepsy substantially limits a major

life activity.    “‘[S]ubstantially limits’ is not meant to be a

demanding standard,” since “[t]he primary object of attention in

cases brought under the ADA should be whether covered entities

have complied with their obligations and whether discrimination

has occurred, not whether an individual’s impairment

substantially limits a major life activity.”    29 C.F.R. §

1630.2(j)(1)(i), (iii).    Therefore, “the threshold issue of

whether an impairment ‘substantially limits’ a major life


                                 17
activity should not demand extensive analysis.”     Id. §

1630.2(j)(1)(iii).

     Major life activities under the ADA regulations include

walking, standing, concentrating, thinking, and communicating, as

well as the functioning of neurological and musculoskeletal

systems. 29 C.F.R. § 1630.2(c)(1)(i)(ii).    Federal regulations

state that epilepsy should “easily” be considered as a

substantially limiting major life activities because it

“substantially limits neurological function.”     Id. §

1630.2(j)(3)(iii).   Moreover, the evidence in this case

establishes that at the time of her seizures, Lareau experienced

loss of consciousness, delayed memory recovery, delayed mobility,

lack of coordination, and anxiety.     While her seizures may have

been intermittent or controlled by medication, that does not

disqualify them from being considered a protected impairment.

See 42 U.S.C. § 12102(4)(D); 29 C.F.R. § 1630.2(j)(1)(vii).    The

Court therefore finds that Lareau has met her prima facie burden

of showing a qualifying disability.

          2.     Otherwise Qualified

     Lareau has also established, for purposes of summary

judgment, that she was otherwise qualified to perform the

essential functions of her job, with or without reasonable

accommodation.   “McDonnell Douglas requires only a minimal

showing of qualification to establish a prima facie claim. [A


                                 18
plaintiff] only needs to demonstrate that she possesses the basic

skills necessary for performance of [the] job.”      Sista, 445 F.3d

at 171 (quoting Owens v. New York City Housing Authority, 934

F.2d 405 (2d Cir. 1991)).

     During her employment at NMC, Lareau was swiftly promoted to

positions of increasing responsibility.      She also received

letters of recommendation from senior administrators, including

NMC’s CFO.    Shortly prior to her termination, an August 16, 2016

email from Bovat described Lareau has having “met our minimum

requirements for most items . . . that were in need of immediate

improvement.”   ECF No. 132-16 at 10.   When she was promoted to a

management position, NMC contemplated formally supporting her

development.    Instead, after her seizures, she was put on a PIP

that she claims was a result of disability discrimination.

Viewing the undisputed facts in Lareau’s favor, she has made the

minimal showing necessary to establish that she was otherwise

qualified to perform her job.   At the very least, the genuine

material facts with regard to her ability to perform her job are

in dispute.

          3.     Reasonable Accommodations

     Lareau also alleges that NMC failed to provide her with

reasonable accommodations.   In order for a plaintiff to put forth

a prima facie showing of employment discrimination in the context

of a failure to accommodate claim, she must demonstrate that with


                                 19
reasonable accommodations she could perform the essential

functions of the job, and her employer failed to make such

accommodations.    Graves v. Finch Pruyn & Co., Inc., 457 F.3d 181,

184 (2d Cir. 2006) (quotation marks omitted).

     “In the context of the ADA, reasonable accommodation may

include, inter alia, modification of job duties and schedules,

alteration of the facilities in which a job is performed,

acquisition of devices to assist the performance of job duties,

and, under certain circumstances, ‘reassignment to a vacant

position.’”   McBride v. BIC Consumer Prod. Mfg. Co., 583 F.3d 92,

97 (2d Cir. 2009) (quoting 42 U.S.C. § 12111(9)(B)).    “[T]he ADA

does not require creating a new position for a disabled

employee.”    Graves, 457 F.3d at 187.   In cases in which the

disability was known or obvious, and the employer thus knew or

reasonably should have known of the need for an accommodation, an

employee need not issue an express request for accommodation.

See, e.g., Brady v. Wal-Mart Stores, Inc., 531 F.3d 127, 135 (2d

Cir. 2008).

     NMC submits that Lareau did not need reasonable

accommodations to perform her job, and never requested any such

accommodations.   Lareau responds that NMC was on notice of her

epilepsy from the moment of her hiring, and that her Fitness for

Duty Report listed her vulnerabilities.    Specifically, the Report

noted that sleep deprivation and undue stress would make a


                                 20
seizure more likely.   The Fitness for Duty Report also

highlighted that Lareau might be needing extra time to make up

for missed work and to participate in career development

activities.   The Report further cited Lareau’s right to

reasonable accommodations and her right to be free from

discrimination.

     On July 29, 2016, Lareau met with Conley, spoke about her

driving limitation, and expressed her belief that she was being

targeted by Benware and Bovat.    She also referenced the Fitness

for Duty Report and stated that the listed accommodations were

not being respected.   When Conley suggested submitting an

accommodations request to a committee, Lareau explained that she

was fearful of retaliation.   Lareau now contends that Conley

failed to offer alternatives, such as a specially-comprised

committee, that might have avoided the risk of retaliation.

     While the Fitness for Duty Report only offered potential

accommodations to be applied as necessary, it arguably put NMC on

notice that issues such as additional stress and tight project

deadlines could be problematic.    Lareau’s conversation with

Conley clarified that the need for accommodations was not being

respected.    Viewing the facts in the light most favorable to non-

movant, the Fitness for Duty Report and Lareau’s discussion with

Conley should have alerted NMC to assess the possibility of

additional accommodations before terminating her employment.


                                  21
     Lareau also faults NMC for failing to engage in an

interactive process to help her manage her work tasks and

environment.   NMC submits that no such process was necessary,

since Lareau admits that she was able to perform the essential

functions of her job without accommodations.    NMC also contends

that the conversation with Conley, including his suggestion that

she identify reasonable accommodation, constituted an interactive

process.

     “The ADA envisions an ‘interactive process’ by which

employers and employees work together to assess whether an

employee’s disability can be reasonably accommodated.”    See

Jackan v. N.Y.S. Dep’t of Labor, 205 F.3d 562, 566 (2d Cir.

2000).   “[A]n employer’s failure to engage in a good faith

interactive process [to identify a reasonable accommodation] can

be introduced as evidence tending to show disability

discrimination.”    Sheng v. M&T Bank Corp., 848 F.3d 78, 87 (2d

Cir. 2017).    Here, NMC was on notice of Lareau’s disability and

that her disability impacted certain work tasks, including

driving.   NMC was also on notice of potential health issues

resulting from fatigue or added stress.    NMC, through Conley,

communicated with Lareau about some of these issues.    It is

unclear whether, or to what extent, that process continued after

Lareau expressed her fear that a request for accommodations would

likely result in additional retaliation.    Accordingly, there are


                                 22
issues of material fact in dispute as to the extent and

effectiveness of NMC’s engagement in the interactive process

envisioned by the ADA.

     B.    Non-Discriminatory Reason

     There is no dispute that NMC is subject to the ADA, or that

Lareau suffered an adverse employment action (termination).

Having found that Lareau suffered from a qualifying disability,

and that she has set forth a prima facie case of discrimination,

the Court must proceed to the next question in the McDonnell

Douglas test: whether NMC has articulated a legitimate,

nondiscriminatory reason for her firing.   This burden is “merely

‘one of production, not persuasion.’”   Wright v. Jewish Child

Care Ass’n of New York, 68 F. Supp. 3d 520, 528 (S.D.N.Y. 2014)

(quoting Reeves v. Sanderson Plumbing Prods., 530 U.S. 133, 142

(2000)).

     NMC submits that Lareau was terminated because of poor job

performance.   The record contains testimony to support NMC’s

claim, including criticisms that allegedly gave rise to the PIP

and third-party criticism of Lareau’s performance.   NMC has

therefore sufficiently articulated and supported its claim of

nondiscriminatory reasons for Lareau’s firing.

     C. Pretext

     The burden thus shifts back to Lareau to present evidence

sufficient for a rational finder of fact to conclude that NMC’s


                                23
proffered reason for her termination is a pretext, and that NMC

was in fact motivated by unlawful discrimination.    See Stern v.

Trs. of Columbia Univ. in City of N.Y., 131 F.3d 305, 312 (2d

Cir. 1997).    Lareau contends that circumstantial evidence

supports her position.    Specifically, she links her firing to her

medical problems and the resulting expense to NMC.

     Lareau submits that following her 2015 job appraisal and

receipt of positive evaluations, NMC’s Human Resources Department

was informed of the expense of her epilepsy treatment.    Lareau

notes that while the stated reason for her firing was her failure

to satisfy the requirements of the PIP, Bovat’s August 2016 email

indicated that any shortcomings identified in the PIP had been

remedied.    She therefore alleges that her firing was based not

upon performance issues, but upon discriminatory financial

decisions.

     Lareau’s evidence of pretext also includes NMC’s alleged

failure to follow its own procedures.    As noted above, Lareau

contends that NMC failed to follow its usual protocol when

pursuing the PIP insofar as it failed to provide her with advance

written notice of performance issues.    “[A]n employer’s deviation

from its own standard procedures may serve as evidence of

pretext.”    Hurlbert v. St. Mary's Health Care System, Inc., 439

F.3d 1286, 1299 (11th Cir. 2006); see also Colgan v. Fisher

Scientific Co., 935 F.2d 1407, 1423 (3d Cir.) (employer’s failure


                                 24
to provide employee the customary reevaluation prior to

termination “could permit the trier of the fact to infer that

management willfully orchestrated the sequence of events”), cert.

denied, 502 U.S. 941 (1991); Heinemann v. Howe & Rusling, 529 F.

Supp. 2d 396, 409 (W.D.N.Y. 2008).

       Finally, Lareau cites NMC’s inability to document her

performance issues.    For example, NMC has allegedly failed to

document that “Score Card” was an essential element of Lareau’s

job.    This final argument does not carry significant weight, as

the burden is on the plaintiff, not the defendant, to show

pretext.    See Evans v. Port Auth. of New York & New Jersey, 192

F. Supp. 2d 247, 275 (S.D.N.Y. 2002) (“Defendants’ failure to

produce documentary evidence . . . gives the Court some pause,

but it is plaintiff’s burden to establish pretext, not the

defendants’ burden to disprove it.”).

       Nonetheless, viewing the facts in a light most favorable to

Lareau, the Court finds that she has presented sufficient

evidence of pretext to present the issue to a jury.    Perhaps most

significant is the timing of the PIP after Lareau’s seizures.       “A

plaintiff can indirectly establish a causal connection to support

a discrimination or retaliation claim by showing that the

protected activity was closely followed in time by the adverse

employment action.”    Gorzynski v. JetBlue Airways Corp., 596 F.3d

93, 110 (2d Cir. 2010) (quotation marks omitted); see also Kaytor


                                 25
v. Elec. Boat Corp., 609 F.3d 537, 552 (2d Cir. 2010) (“Close

temporal proximity between the plaintiff’s protected action and

the employer’s adverse employment action may in itself be

sufficient to establish the requisite causal connection between a

protected activity and retaliatory action.”).    Lareau contends

that the expense of her epilepsy treatment, coinciding with cost

overruns at NMC, motivated Conley and possibly others to initiate

the PIP process without prior written notice or warnings in an

effort to ultimately terminate her employment.    While there are

key material facts in dispute as to the actual reasons for

Lareau’s termination, the Court cannot find as a matter of law

that NMC’s actions were free from discriminatory motives.    NMC’s

motion for summary judgment on the question of disability

discrimination under the ADA is therefore denied.

III. Prima Facie Claim of Retaliation

     Lareau also alleges that she was fired in retaliation for

exercising her rights under the FMLA.   To establish a prima facie

retaliation claim, she must show that (1) she engaged in activity

protected by the ADA, (2) the defendant was aware of the

activity, (3) the defendant took an adverse action against the

plaintiff, and (4) there was a causal connection between the

adverse action and the protected activity.   Treglia v. Town of

Manlius, 313 F.3d 713, 721 (2d Cir. 2002).   With respect to FMLA

retaliation, NMC contests the fourth requirement: causal


                               26
connection.

      A causal connection of retaliation can be shown either “(1)

indirectly, by showing that the protected activity was followed

closely by discriminatory treatment, or through other

circumstantial evidence such as disparate treatment of fellow

employees who engaged in similar conduct; or (2) directly,

through evidence of retaliatory actions directed against the

plaintiff by the defendant.”     Gordon v. N.Y.C. Bd. of Educ., 232

F.3d 111, 117 (2d Cir. 2000).    Here, Lareau claims that she

submitted FMLA paperwork for leave through July 7, 2016.      When

she returned from leave, her work assignments were shifted and,

despite her disability-related driving limitation, she was given

additional off-site responsibilities.     She discussed her

situation with Conley, as well as her fear of seeking formal

accommodations.   After taking a pre-scheduled vacation, she was

terminated on August 29, 2016.    The termination occurred less

than seven weeks after she returned from FMLA leave.     Viewing

these facts in a light most favorable to Lareau, the Court finds

that she has sufficient evidence of FMLA-based retaliation to

present her case to a jury.

IV.   Breach of Medical Confidentiality

      Lareau next claims that Conley improperly received

information from TRG about increased medical costs incurred by

individual employees.   Federal law requires that medical records


                                  27
be kept confidential and that an employer’s access to such

records be limited.    See 42 U.S.C. § 12112(d).   While there are

explicit statutory exceptions, see id. § 12112(d)(4)(A), the

Second Circuit has held that inquiries about employee medical

issues must be “job-related and consistent with business

necessity.”    Conroy v. N.Y. State Dep’t of Corr. Servs., 333 F.3d

88, 97 (2d Cir. 2003).

     Lareau alleges that Conley’s request for individual employee

medical cost information was an impermissible, disability-related

inquiry.    NMC responds that it was gathering information in order

to administer its self-insured benefits plan, and that such

actions are covered by the safe harbor provisions of 42 U.S.C. §

12201(c) and 29 C.F.R. § 1630.16(f).    Federal law, however,

states that the safe harbor provisions “shall not be used as a

subterfuge to evade the purposes of” the ADA. 42 U.S.C. §

12201(c).

     By requesting information on costs incurred by individual

employees, Conley was arguably seeking out costly employees.

Lareau was one such employee, and Conley and others at NMC

subsequently undertook actions that resulted in her termination.

Lareau has therefore offered sufficient facts to survive summary

judgment on the question of whether Conley’s request for

information was a “subterfuge” for discrimination.




                                 28
V.   Hostile Work Environment and Punitive Damages Claims

     NMC has moved for summary judgment to the extent that Lareau

is bringing a claim of hostile work environment, and on her claim

of punitive damages.   Lareau’s response to the motion for summary

judgment does not address either issue.   Accordingly, the Court

assumes that hostile work environment is not an independent

claim, and is instead a part of Lareau’s claims of retaliation

and wrongful termination.

     With respect to the claim for punitive damages, NMC argues

in conclusory fashion that Lareau’s factual allegations do not

meet the requisite legal standard.   The Court disagrees, as the

undisputed facts do not show that punitive damages are barred as

a matter of law.   See Vermont Teddy Bear Co. v. 1-800 Beargram

Co., 373 F.3d 241, 244 (2d Cir. 2004) (holding that an unopposed

summary judgment motion may not succeed where the undisputed

facts fail to show that the moving party is entitled to judgment

as a matter of law).   Summary judgment on the claim for punitive

damages is therefore denied.

                            Conclusion

     For the reasons set forth above, NMC’s motion for summary

judgment (ECF No. 120) is denied.




                                29
     DATED at Burlington, in the District of Vermont, this 8th

day of July, 2019.


                              /s/ William K. Sessions III
                              William K. Sessions III
                              District Court Judge




                               30
